Baker, J.
(concurring) — A magistrate cannot effectively perform his or her important, independent review of the facts relied upon by an officer to show probable cause for a search warrant unless both the credibility and basis of knowledge prongs of Aguilar-Spinelli4 have been satisfied. State v. Jackson, 102 Wn.2d 432, 435-37, 688 P.2d 136 (1984).
I agree that the cases in this jurisdiction have not been entirely consistent when discussing this principle. However, *499some of that inconsistency is more apparent than real. Some of the Supreme Court cases discussed in the majority opinion included additional corroborative facts established by independent police investigation5 or did not involve a direct challenge to the basis of knowledge prong.6
Because the informant here was a concerned citizen, concern about the credibility prong is relaxed. But whether the basis of knowledge prong is satisfied is a closer question. Direct, personal observation by such an informant should be sufficient when the objects observed are readily recognizable by the ordinary citizen. However, when the objects are more esoteric, some facts establishing the basis of recognition of the objects by the informant should be required. I am unwilling to accept the necessary inference of the majority opinion that an ordinary citizen readily recognizes a growing marijuana plant as such.
Nevertheless, the facts related to this affidavit do establish a basis for reasonably inferring the familiarity of this informant with the appearance of growing marijuana plants. The informant was familiar with the state of maturity of the plants, their odor and appearance, and the appearance of grow lights, frequently associated with marijuana grow operations. The magistrate could reasonably infer a basis of knowledge based on prior experience of the informant. Therefore, I concur in the result.

 Aguilar v. Texas, 378 U.S. 108, 12 L. Ed. 2d 723, 84 S. Ct. 1509 (1964); Spinelli v. United States, 393 U.S. 410, 21 L. Ed. 2d 637, 89 S. Ct. 584 (1969).


 Jackson, 102 Wn.2d at 445; State v. Murray, 110 Wn.2d 706, 710-12, 757 P.2d 487 (1988).


 State v. Smith, 110 Wn.2d 658, 662, 756 P.2d 722 (1988), cert. denied, 488 U.S. 1042 (1989); State v. Wolken, 103 Wn.2d 823, 826, 700 P.2d 319 (1985).